 OPAL CLIFFS FOOD CENTER301Employeesmay communicatedirectlywiththe Board'sRegionalOffice, The120 Building,120Delaware Avenue,Buffalo,New York, Telephone No. TL6-1782, if they have any questionconcerning this notice or compliance with itsprovisions.Marion J.Rossi & Elmo B. Legge, Copartners d/b/a Opal CliffsFood CenterandRetail Clerks Union,Local 839, Retail ClerksInternational Association,AFL-CIO.Case No. 20-CA-2746.August 11, 1964DECISION AND ORDEROn May 14, 1964, Trial Examiner Eugene K. Kennedy issued hisDecision in the above-entitled proceeding finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action as set forth in the attached Trial Examiner's Deci-sion.He also found that Respondent had not engaged in. certainother unfair labor practices and recommended the dismissal of thecomplaint as to them. Thereafter, Respondent filed exceptions 1 anda brief, and the General Counsel filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Trial Examiner's Decision, theexceptions, and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingadditions and modifications.We agree with the Trial Examiner that the unit as described in thecomplaint is appropriate for purposes of collective bargaining and-is in substance the same unit described in the recognition agreementsubmitted to Respondent by the Union zWe find no merit in Re-Ion June 6,1964,the General Counsel filed a motion to strike paragraph 2.23 of Re-spondent's exceptions on the ground that this exception was not based upon evidence inthe record,and to strike paragraphs 5, 6, 8, and 9 for failure to comply with the Board'sRule requiring that exceptions be supported by a brief or citation to authority.Pursuant-to the Board'sRules and Regulations,Series 8, as amended, Section 10246(b)(4), weshall disregard paragraph 2.23 of Respondent's exceptions as not based upon evidence inthe record.As to paragraphs 5, 6, 8, and 9, these exceptions meet the bare minimum re-quirements of the Rule,and we have,therefore,accorded them consideration.2 The unit is described in the complaint as follows:All employees at Respondent'sSanta Cruz operation,excluding all meat depart-ment employees,guards, and supervisors as defined in the Act.148 NLRB No. 28. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's contention that the Trial Examiner failed to give sufficientweight to Respondent's history of bargaining on a multiemployerbasis.While it would appear that Respondent bargains in a multi-employer unit with respect to its meat department employees, there isno probative evidence on the record that Respondent has historicallybargained on a multiemployer basis with respect to the employeesinvolved herein.3 In addition, at the time Legge refused to recognizethe Union he did not assert that his refusal was grounded on his beliefthat the unit sought was inappropriate, nor did he make reference tobargaining on a multiemployer basis.Moreover, Respondent con-ceded that the unit was appropriate by so stipulating at the hearing 4We also agree with the Trial Examiner that the Union representeda majority of employees in the appropriate unit on June 18, 1963.,when it demanded that Respondent recognize it as the exclusive repre-sentative of the employees.'Contrary to the Trial Examiner, however,we agree, with the General Counsel that Respondent refused to bargainas of June 18, 1963, and not July 1.While in ordinary circumstances a partner acting in good faith maybe entitled to a reasonable opportunity to consult with the othermembers of the partnership prior to according recognition to a union,in our opinion Legge's refusal to recognize the Union on June 18was not because he wished to consult his partner, but because Leggewas unalterably opposed to the unionization of Respondent's clerks.This is demonstrated by Legge's interrogation of employee Crousewith respect to which of Respondent's employees were for the Unionand which were opposed, and Legge's naming employee Stanley as theprobable leader of the union movement.Respondent participated ina meeting held May 28, 1963, where the Retail Clerks (the ChargingParty herein) was specifically identified as the "Union Involved,"and where Respondent agreed with other employers in the area toincreaseemployee benefits as part ofa generalprogram by the em-ployers in the area to resist "penetration by Union organizing tactics."3 SeeStarrett BrothersifEken, Incorporated,77 NLRB 275, 2784It is of no consequence if, as Respondent claims,such stipulation was attributable tothe Regional Director's dismissal of a representation petition wherein Respondent soughtan election in a multiemployer unit.So far as the record shows,Respondent did notappeal from the Regional Director's decision,and therefore"must be deemed-to have re-linquished any' right it might have had to object" to the dismissal, of the petitionN L R.B. v. Delsea Iron Works,334 F. 2d 67(C.A. 3).5 The Trial Examiner inadvertently erred in stating that there were 21,employees onthe payroll as of June 18The record,and the Trial Examiner's Decision itself, showthat there were 22 employees on the payroll on that date.The Trial Examiner correctlyconcluded that Dominco Legge, Donald Rossi, Ronald Rossi, and Opal Russell should beexcluded from the unit.Thus, the Union had a majority of 11 of 18 eligible employeesrather than 11 of 19 eligible employees as stated by the Trial Examiner.These minorerrors in arithmetic do not affect the Trial Examiner's ultimate finding that the Unionrepresented a majority of the employees in an appropriate unit. OPAL CLIFFS FOOD CENTER303On July 6,1963, after the Union's demand for recognition, Respondentimplemented a part of this plan, by granting its employees a unilateralwage increase.In light of these facts, it is clear, in our view, that Respondent'srefusal to recognize the Union on June 18 was the result of Legge'sadherence to the previously adopted program of resistance to theorganization of, Respondent's employees rather than the absence ofone of the partners.Accordingly, we find that Respondent failed tobargain in good faith as of June 18 as alleged in the complaint.We also agree with the Gen®ral'Counsel, contrary to the Trial Ex-aminer, that Legge's interrogation of Crouse on May 13 with respecttowhich of Respondent's employees were for the Union and whichwere opposed to the Union violated Section 8(a) (1) of the Act.'Moreover, the coercive impact of this conduct was intensified byLegge's identification of employee Stanley as a leading union ad-herent, thereby creating at least the impression that Respondent wasengaged in surveillance of its employees' union activities.7We fur-ther agree with the General Counsel that Respondent violated Sec-tion 8 (a) (1) by Marion Rossi's statement to a salesman in the pres-ence of employee Stanley that some or all of the "baggers" would beterminated if the Union came in,8 and Rossi's and Legge's statementsto Stanley on July 6 after giving Stanley his check (which includedthe unilateral wage increase) that the increase would keep the unionaway for a year or two and that the employees would be doing betterthan they would under a union contract.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby, orders that Respondent, Marion J. Rossi& Elmo B. Legge, copartners, d/b/a Opal Cliffs Food Center, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith concerningwages, hours, and other terms and conditions of employment, withthe Union as the exclusive representative of all its employees in thefollowing appropriate unit :All employees of Respondent's Santa Cruz, California, operationexcluding all meat department employees, guards, and supervisors asdefined in the Act.9 SeeTtdeland8 Marine Service,Inc.,140 NLRB 288,Cf.WaltonManufacturingCo., 124 NLRB1331 ; enforced in relevant part 286 F 2d16 (IC A. 5).s SeeJack Roach Broadway,Inc, d/b/a Luke JohnsonFord, Inc.,133 NLRB 32.Cf.LeonardCarp et al., d/b/a Edward's Super Market,133 NLRB 1633. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Unilaterally instituting any wage increase or other benefit tothe employees without consulting the Union prior to such action.(c)Coercively interrogating employees with respect to union mat-ters, threatening employees with termination in the event the store isorganized, and advising employees that they will derive greater bene-fits by remaining unorganized.(d) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Upon request, bargain collectively with the above-namedUnion as the exclusive representative of all the employees in theappropriate unit, and embody in a signed agreement any under-standing reached.(b)Post at its store, copies of the attached notice marked "Ap-pendix." 10Copies of said notice, to be furnished by the RegionalDirector for Region 20, shall, after being duly signed by a repre-sentative of Respondent, be posted by it immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takento insure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 20, in writing, within10 days from the date of this Order, what steps have been taken incompliance herewith."In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :ZVE WILL, upon request, bargain collectively with Retail ClerksUnion, Local 839, Retail Clerks International Association, AFL-CIO, as the exclusive representative of all employees in the bar--gaining unit described below, with respect to rates of pay, wages,hours of employment, and other conditions of employment, andif an understanding is reached, embody such understanding ina signed agreement.The bargaining unit is: OPAL CLIFFS FOOD CENTER305All employees at our- Santa Cruz, California, operation,excluding all meat department employees, guards, and super-visors as defined in the Act.WE WILL NOT institute w,,-ibe increases or take other action withrespect to the wages, hours, or working conditions of our em-ployees without bargaining with the Union as required by law.WE WILL NOT coercively interrogate employees with respect tounion matters, threaten employees with termination in the eventthe store is organized, or advise employees that they will derivegreater benefits by remaining unorganized.WE WILL NOT in ally other like or related manner interferewith, restrain, or coerce our employees in the exercise of theirrights guaranteed by the National Labor Relations Act, asamended.MARION J. ROSSI & ELMO B. LEGGE, COPARTNERS,D/B/AOPAL CLIFFS FOOD CENTER,Emnployer.Dated----------------By---'---------------------------------(Representative)t(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 830Market Street, San Francisco, California, Telephone No.556-6721, if they have any question concerning this notice or compli-ance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA hearing in this matter washeld before TrialExaminer Eugene K. Kennedy inSanta Cruz, California, on October 23, 24, and 29, 1963.Exceptfor relativelyminor issues, the question presentedby the factsof this caseiswhetherRespondentviolated its obligation to bargain in good faith as requiredby the National LaborRelationsAct, as amended,herein called theAct.Briefshave beenreceived fromthe Respondent and the GeneralCounsel, andupon consideration of the entirerecord in the case and from my observation of the witnesses,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY AND THE LABOR ORGANIZATION INVOLVEDAs is alleged in the complaint and admitted in the answer,Marion J.Rossi andElmo B.Legge are copartners in a business operating under the name of Opal CliffsFood Center located in Santa Cruz,California.This copartnership,in a typicalyear, sells products exceeding$500,000 in its retail establishment and, in a typicalyear, receives goods valued in excess of $10,000 directly from outside the State ofCalifornia,and receives goods valued in excess of $25,000 from businesses or enter-prises who in turn receive the goods directly from outside the State of California.7 60-5 7 7-6 5-v o f 148-21 306DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent is, and at all times material herein has been, an employer engaged incommerce and in operations affecting commerce within the meaning of the Act.Retail Clerks Union, Local 839, Retail Clerks International Association, AFL-CIO,herein called the Union, is a labor organization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICESA. The issuesThe primary question presented here is whether Respondent, by its conduct, aftertheUnion's demand for recognition,in failingto answer such demand, and byinstituting a wageincreasewithout consulting the Union, violated its statutory obli-gation to bargain as required by Section 8(a) (5) of the Act.There is a difference of opinion as to which individuals are properly included inthe bargaining unit and, also, a question as to whether statements imputable toRespondent violate Section 8(a)( I) of the Act.The General Counsel argues that the conduct of Respondent,inmeeting withother grocers in the Santa Cruz area, and agreeing on a uniform wage policy de-signed to inhibit or forestall union organization of the area grocery stores, was, initself, an unfair labor practice.Without more, such action is comparable to a personintending a crime without committing any act, and such intent without action is notpunishable.Consequently, here, except to the extent such a plan was communicatedto the employees of Respondent, it will not be considered,per se,unlawful.Statingit in another way, there must be some act or word following the agreement amongthe grocers which operates to affect the rights of employees guaranteed by the Act inorder to establish an unfair labor practice. In this case, the inquiry will be limitedto statements and act of Respondent made known to its employees.B. The eventsOn June 18, 1963,1 Robert Cowell, attorney for the Union, and Union Repre-sentatives James Dobbs and Bill Amos visited Respondent's market.There on thepremises they spoke with Elmo Legge, one of the partners. Legge was excited anddisturbed by this visit.Cowell informed him that the Union represented a majorityof Respondent's employees and demanded recognition of the Union.Legge severaltimes asked Cowell and his companions to leave.The conversation took place ina portion of the market used as an office, and Cowell, before leaving, tendered adocument, which was a blank form of a recognition agreement, to Legge by placingiton his desk.Legge told Cowell that he would not sign anything without theapproval of his partner, Marion Rossi, who was on vacation at this time, and whodid not return until June 24.As Cowell and the two union representatives wereleaving, Cowell advised Legge that he could either talk to him or to the FederalGovernment.On June 19, the Union filed an unfair labor practice charge alleging Respondenthad failed and refused to bargain with the Union.Neither the Union nor Re-spondent has had any direct communication with the other on the question of col-lective bargaining since June 18, 1963. -On July 6, 1963, Respondent put into effect a wage increase.This increase hadbeen agreed upon by other independent grocers in a joint action designed to forestallunion organization in their respective stores.The General Counsel contends thatRespondent made some statements interfering with the employees' rights.Thesestatements will be considered below.C. The appropriate unit.and majority status of the UnionAs alleged in the complaint, a unit of employees appropriate for bargaining is:All employees at Respondent's Santa Cruz operation, excluding all meat depart-ment employees, guards, and supervisors as defined in the Act.This unit description is substantially the same as the unit described in the pro-posed recognition agreement tendered by Cowell to Legge on June 18, and the partieshave stipulated that the unit described above is an appropriate unit of Respondent'semployees.IUnless otherwise indicated, all dates are in 1963 OPAL CLIFFS FOOD CENTER307As ofJune 18, the day the Union demanded recognition,the following employeeswere on Respondent's payroll:Nancy AdamsDennis JahnigenRonald RossiAllen CanepaClinton KellyOpal RussellPete CaselliMarc KimmellLouis SchultzRobert CrouseDominco LeggeMelvin Stanley, Jr.Steve FunkJoe LucasAnna TefertillerLillian GayArsen MelkonianWally TienkenMike GentDonald RossiCarl TwissDon HuntAs of June 18, 1963, the Union had current authorization cards executed byMelvin Stanley, Louis Schultz, Marc Kimmell, Pete Caselli, Donald Hunt, SteveFunk, Anna Tefertiller, Nancy Adams, Mike Gent, Robert Crouse, and AllenCanepa.The General Counsel contends that Dominco Legge, Donald and Ronald Rossi,and Opal Russell should be excluded from the bargaining unit.Dominco Legge is the father of Elmo Legge, one of the two partners owningRespondent business.Dominco Legge rents to Respondent partnership the build-ing and ground on which the business is located, for $550 a month. There is nowritten lease, but he is paid this rent pursuant to an oral agreement.He receives$20 a month and works at hours of his own choosing. In addition, he takes anygroceries or other commodities in the store without paying for them.These factorsestablish that Dominco Legge's community of interest was with the owners of Re-spondent rather than with its employees, and, consequently, he should not be in-cluded in the bargaining unit.Donald and Russell Rossi are the sons of Marion J. Rossi and thus are excludedfrom inclusion in the unit by the operation of the Act which in Section 2(3) pro-vides that the term "employee" shall not include any individual employed by hisparent.Opal Russell, an individual who does the bookkeeping and acts as secretary forthe partners, on occasions would also act as a checker at the cash register.Russelldid not have any particular hours for performing work as a checker but, on occa-sions when needed, she would act as a substitute.Her primary duties were thoseof a bookkeeper and secretary for the two partners. She was the only employeeconfidential nature pertaining to labor relations, and since her work as a clerk isincidental to her principal function of bookkeeper and secretary, it is found onbalance of the above considerations that she is properly excluded from the unit.Respondent contendsMelvin Stanley and Robert Crouse are supervisory em-ployees and should be excluded from the unit.With respect to Stanley, it is noted that he received the same weekly wage as sixother employees, including Crouse.He was specifically informed by Rossi inMarch 1963 that he was not to act as an assistant manager. This comment oc-curred when another employee complained to Rossi about Stanley, and Rossi, accord-ing to Stanley, told him (Stanley) something to the effect that he was just an Indianand not a chief.Rossi testified he told Stanley to forget he was assistant manageron the grocery side and that he was to confine his duties to the frozen food depart-ment and the checkstand. If Stanley ever did have any supervisory authority, itwas terminated in March of 1963. Stanley's duties are of a type to be expectedfrom a clerk in a retail food operation.His purchasing of frozen foods requiresabout 1 hour a week, and he prepared advertising material which required, accord-ing to the uncontradicted testimony of Stanley, about 5 minutes a week.Duringrush periods, he could call for extra checkers which the checkers themselves usuallydid.It is 'found that the record reflects that Stanley performs the duties and func-tions to be expected from an employee, who is not a supervisor, in a retail foodoperation.Buttressing this finding is the fact that on its payroll Respondent listsStanley as a grocery clerk.Crouse, like Stanley, received the same weekly wage as six other employees.Heis classified on Respondent's payroll as a produce clerk.The record does not reflectany duties that would constitute him a supervisor within the statutory meaning.The record reflects that Crouse worked as a clerk in the market's produce depart-ment and occasionally was trusted to make a trip with the truck to purchase fruit tobe sold in the storeThe record does not contain any substantial evidence that 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDClouse exercises any supervisory function other than that of the most routine typerequiring no independent judgment on the part of Crouse.Accordingly, it is foundthat Crouse is properly included in the bargaining unit.To recapitulate, as of June 18, the Union had 11 authorization cards executed byRespondent's employees.There were 19 of the 21 individuals on the payroll, as ofJune 18, found to be in the appropriate unit. Since the Union represented 11 ofthe 19 as of June 18, 1963, it represented the majority of the employees of Rspondent when the demand for recognition was made.D. The refusal to bargainLegge, the partner who was in the market on June 18, 1963, stated to the unionrepresentatives that he would not sign anything, including the proffered recognitionagreement, without the consent of his partner who was on vacation.The blankrecognition agreement left on the desk in Legge's office amounted to a continuingrequest by the Union for recognition by Respondent.2However, the complaintalleges that Respondent failed to bargain in good faith on June 18, and continuingthereafter.It is found this positionisanunreasonable one, and no refusal to bar-gain can be found in this record until a reasonable time after the return of Rossifrom his vacation which was on or about June 24. Since the Union did not com-municate with Respondent, or Respondent with the Union, at any time after June 18,and since it is found that the demand of the Union was a continuing one, it followsthat at some date a reasonable amount of time after Rossi returned from his vaca-tion,Respondent violated its obligation to bargain in good faith.A filing of an unfair labor practice charge by the Union on June 18 did not excuseRespondent from its bargaining obligations .3In the context of the events here, Respondent was obligated, within a reasonabletime after the return of Rossi, torecognizethe Union or, at the very least, to seeka secret ballot election or a mutually satisfactory mode of determining whether theUnion represented a majority of Respondent's employees.July 1, 1963, is selectedas anarbitrary date past a reasonable time when theUnion was entitled to some response to its demand for recognition. Since no re-sponse was forthcoming, it follows that since the record does not demonstrate anygood-faith doubt on the part of Respondent, as to the majority status of the Union,Respondent, by refusing to recognize the Union on July 1, 1963, and continuingthereafter, violated its statutory obligation to bargain in good faith with the Union.Respondent claims that the Union's demand for recognition on June 18 was de-fective.It relies on the fact that Cowell did not attempt to arrange a meeting whenRossi could be present and also because it was unethical of Cowell, a lawyer licensedto practice law in California, to advise Legge that it was unnecessary to have Rossi,the partner on vacation, sign the recognition agreement.The Unionisalso con-demned by Respondent for Cowell's statementto Legge that if he did not talk toCowell then Legge would talk to the Federal Government.Respondent appears to be urging a denial of relief to the Union on the basis thattheUnion did not have "clean hands" in this matter.Assuming,arguendo,thistheory of defense to an unfair labor practice is applicable (Respondent cites noauthorities for its contention), the statements and acts imputable to the Union donot constitute such impropriety.While it may be that the conduct of the unionrepresentatives was not in accord with the methods usually employed for communi.cation in the business community, and while it may be that the tactics employed inseeking recognition might offend some sensibilities, there is nothing that is apparentin this record which would warrant a finding that the demand for recognition wasdefective so as to preclude the Board from prosecuting this action, or the Unionfrom initiating it by filing a charge.Thus, as of July 1, and continuing thereafter, it is found that Respondent failed,and continues to fail, to bargain in good faith with the Union.E. The wage increaseOn July 6, 1963, Respondent instituted a wage increase retroactive to June 30.Respondent's knowledge of union organization is first reflected by a conversationLegge had with employee Crouse a few days before or after May 13, when the2Burton Dixie Corporation,210 F. 2d 222(C.A. 10),103 NLRB 8803SkylineHomes,Inc.v.N L.R B.,323 F. 2d642 (C A. 5),enfg as modified 134NLRB 155. OPAL CLIFFS FOOD CENTER309Unionwas discussed.It is also reflected in the testimony of Bartling,a representa-tive of the California Association of Employers,a representative of Respondent.Bartling testified,without contradiction,that on the evening of the demand,that isJune 18, the subject of the organization of Respondent'smarket was discussed at ameeting of the grocers uniting to form a common front against union organization.At the grocers'meeting on May 28 called for establishing uniform wages andbenefits, there was discussed the RetailClerksUnion wage scale.At this meeting,the substance of agreement was reached although not reduced to a final form untila later date.It is clear Respondent had knowledge of the Union'sdemand for recognitionwhen it agreed to an area industry pay increase on May 28 and,also,when it in-stituted it on July 6.Such unilateral action is in derogation of the Union's repre-sentative- status, and violates Respondent's statutory obligation to bargain.N.L.R.B.v: Benne Katz.d/b/a Williamsburg SteelProducts Co.,369 U.S. 736.F. The alleged unlawful statements; -interference,restraint,and coercionOn approximately May 13, Legge engaged employee Crouse in a discussion aboutthe Union.Legge used an empty crate to make a tally of those employees he re-garded to be for the Union and those opposed.,He also advised Crouse that em-ployee Stanley was probably the main instigator of the union movement.Leggeasked Crouse for his help.The context of the testimony suggests help was beingsought to keep out the Union.Crouse and Legge had a friendly relationship awayfrom work as suggested by their drinking beer together and exchange of familyvisits at their homes. In light of these considerations,all that emerges from thisepisode is that Legge engaged in guessing out loud to Crouse about union adherents,and, by implication,Crouse learned,if he did not know previously,that Legge wasopposed to union organization of the store.The request for help probably stemmedfrom the close personal relationship.There is no warrant here for an inferencethat Legge was asking Crouse to do anything unlawful.About a week after July 6,when the pay raise was instituted,Legge stated toCrouse that Respondent's pay raise was more valuable than the union scale since nounion dues were involved and there were greater health benefits for dependents.On June 18, Legge in addressing Crouse referred to the union visitors as a "goonsquad."Crouse overheard Rossi say to a salesman from another company that if theUnion came in"they'd have to get rid of some or all of the baggers."Referenceto the area contract reveals there is not a union classification of "bagger."Irrespec-tive of this, the comment is suggestive of several innocent meanings,which areunnecessary to detail.This remark overheard by chance is too equivocal in thecontext of the events to support a violation of Section 8(a)(1).On July 6, when employee Stanley received his check,Rossi and Legge engagedhim in conversation.Legge stated,in effect,Respondent'semployees would bedoing better than under a union contract.Rossi added that the increase should ineffect keep away the union organizers every year or two. Legge also commentedthat anyone not doing his job would be out. This comment would reasonablymean that with the raise given the employees,greater emphasis was being placed ontheir production.It seems that all that can be distilled from the above statements by Legge andRossi to Stanley and Crouse is that Respondent was not in favor of having a unionin its store.The central fact of the unfair labor practices is that Respondent re-fused to bargain with the Union by failing to grant the Union recognition and alsoby unilaterally instituting a wage increase.It seems an unnecessary and tortuousroad into a realm of speculation to attempt to base independent,unfair labor prac-tices on the statements set forth above.CONCLUSIONS OF LAW1.The activities of Respondent set forth in section II, above, in connection withits operations described in section I, above, have a close,intimate,and substantialrelation to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.2.Respondent is an employer,and the Union is a labor organization,within themeaning of the Act. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.On and after July 1, 1963, the Union has been the exclusive bargaining repre-sentative of all employees in the following described unit for the purposes of col-lective bargaining with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment.4.The appropriate unit of Respondent's employees consists of all employees atRespondent's Santa Cruz, California, operation, excluding all meat department em-ployees, guards, and supervisors as defined in the Act, and constitutes a unit appro-priate for the purposes of collective bargaining within the meaning of Section 9(b)of the Act.5.Since July 1, 1963, Respondent has refused, and continues to refuse, to recog-nize the Union as the exclusive bargaining representative of its employees in theabove-described unit, thereby violating Section 8(a)(1) and (5) of the Act.6.On July 6, 1963, the Respondent unilaterally instituted a wage increase at atime when the Union represented a majority of its employees, thereby violating Sec-tion 8(a)(1) and (5) of the Act.[Recommended Order omitted from publication.]Jay's Foods,Inc.andLocal UnionNo. 1, American Bakery &ConfectioneryWorkersInternational Union,AFL-CIO,Peti-tioner.Case No. 13-RC-9650.August 11, 1964DECISION ON REVIEW, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Decision and Direction of Election issued September23, 1963, by the Regional Director for Region 13, an election by secretballot was conducted on October 9,1963, under the direction and super-vision of the Regional Director in the unit found appropriate.Atthe conclusion of the balloting, the parties were furnished a tally ofballots, which showed that, of approximately 216 eligible voters, 212cast valid ballots, of which 84 were for, and 116 were against, the Peti-tioner, and 8 ballots were challenged and 4 were void.Thereafter,the Petitioner filed timely objections to conduct allegedly affectingthe results of the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation, and on December 13, 1963, issuedand duly served upon the parties his Supplemental Decision andNotice of Hearing, ordering that a hearing be conducted before aHearing Officer for the purpose of resolving the issues of credibilityraised by Petitioners' objections Nos. I-A-3 and I-B, and directingthat the Hearing Officer prepare and serve upon the parties a reportcontaining resolutions of issues of credibility of witnesses, findings offact, and recommendations to the Regional Director as to the disposi-tion of the said objections.Pursuant to the above order, a hearing was held beginning on Jan-uary 14 and ending on January 22, 1964, before Hearing OfficerArnold E. Charnin.All parties participated and were given fullopportunity to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.On February 11, 1964, the Hearing148 NLRB No. 34.